DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed on Sep. 1, 2022 have been fully considered. Upon further consideration, the limitation  to cause quality of image data generated by the image capture device to be higher than a threshold quality is suggested by Ion in [0053] For example, internal baffles 110, external baffle 112, and/or filter element 114 can be adjusted by the respective actuators 120 such that a portion of direct light from sun 402 does not reach image sensor 130 [i.e., a predetermined adjustment of the light-control feature, since, by design, it “predetermines” it needs to block the sun by moving the element]. This can reduce glare in the captured image such that a more accurate image [i.e., higher than a threshold quality] of the remaining surroundings can be captured by camera 100. Inherently, it is above a threshold in order to adjust the actuators. Therefore, the rejections are maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-26, 31-35, 37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ion et al., (U.S. Patent Application Publication No. 2018/0091717 A1), hereinafter (“Ion”), as cited on applicant’s IDS, and further in view of Ferguson, (U.S. Patent Application Publication No. 2018/0114077 A1), [hereinafter Ferguson].

Regarding claim 21, Ion discloses a method (methods; ¶0004), comprising: 
detecting, by a computing system (ECU 134 can be coupled to a central processing unit (CPU) 300; 0050; Fig. 3), a (image information of step 904; Fig. 9) to adjust a light-control feature, wherein the light-control feature is configured to adjust an extent of external light (at step 904, the captured image can be analyzed. For example, an image can be analyzed by ECU 134 and/or CPU 300. In some embodiments, image information, for example, light intensity and light direction/angle, can be analyzed. In some embodiments, at step 906, one or more light blocking elements can be adjusted. For example, one or more internal baffles 110, external baffle 112, and/or filter element 114 can be adjusted based on the image analysis) encountered by an image capture device coupled to a vehicle (a vehicle can include a vision system having at least one camera; 0011);
in response to detecting the (ECU 134 can actuate one or more of the actuators 120 of the light blocking elements to regulate the light reaching image sensor 130; ¶0047 and Fig. 9); and
operating the vehicle based at least on image data generated by the image capture device (In some embodiments, upon analyzing the image at step 904, a vehicle action can be taken at step 908. For example, the vehicle can brake, accelerate, and/or turn; 0062 and Fig. 9and 37),
wherein making the adjustment comprises making a predetermined adjustment of the light-control feature to cause quality of image data generated by the image capture device to be higher than a threshold quality ([0053] For example, internal baffles 110, external baffle 112, and/or filter element 114 can be adjusted by the respective actuators 120 such that a portion of direct light from sun 402 does not reach image sensor 130 [i.e., a predetermined adjustment of the light-control feature, since, by design, it “predetermines” it needs to block the sun by moving the element]. This can reduce glare in the captured image such that a more accurate image [i.e., higher than a threshold quality] of the remaining surroundings can be captured by camera 100; and [0055] For example, blocked portion 510A can be darker (i.e., more opaque) than blocked portion 510B. In some embodiments, the darker blocked portion 510A can be closer to the area of the scene 500 that is intended to be blocked, for example, the bright light of sun 502. In some embodiments, the transition from blocked portions 510A and 510B can be a gradient [i.e., predetermined]. Because blocked portion 510B is further from the direct light source of sun 502, it may not need to be as dark as blocked portion 510A and, therefore, some of the light from portion 510B can reach image sensor 130 of camera 100. Also, [0044 and 0060]).
However, Ion does not explicitly disclose a location trigger, wherein detecting the location trigger comprises determining that a current location of the vehicle corresponds to a designated location. 
Ferguson suggests a location trigger, wherein detecting the location trigger comprises determining that a current location of the vehicle corresponds to a designated location ([0051] and Fig. 2B As shown in FIG. 3, at block 302, a determination [i.e., a location trigger] may be made, by the vehicle and/or a server, whether the vehicle is approaching a traffic signal [i.e., designated location]. For instance, the determination may be made based on a location of the vehicle [i.e., current location] in relation to a known map having locations of traffic signals). Additionally, Ferguson suggests operating, by a computing system, the vehicle (Fig. 3 step 310).
Therefore, it would have been obvious at the time the invention was filed to substitute the light detection trigger of Ion, with the location trigger as suggested by Ferguson. The motivation would be to determine whether the clarity of an image of the area 204B may be affected by lighting conditions. Ferguson at ¶0048.
Regarding claim 22, Ion, further in view of Ferguson, hereinafter (“Ion-Ferguson”), suggest all the limitations and motivation of claim 21, as discussed above. Ferguson also suggests wherein the computer system has access to a list of designated locations (a known map having locations of traffic signals [i.e., designated locations]; 0051), wherein the designated location corresponds to one of the designated locations on the list of designated locations (a traffic signal [i.e., designated location]; 0051).
Regarding claim 23, Ion-Ferguson suggest all the limitations and motivation of claim 21, as discussed above. Ion also suggests wherein the designated location corresponds to an intersection (tall office buildings surrounding an intersection could prevent most forms of glare from affecting visibility in the intersection; 0026), and wherein detecting the trigger comprises determining that the location of the vehicle corresponds to the intersection (ECU 134 can employ detection algorithms for objects, for example, trees, vehicles, traffic signals [i.e., an intersection], etc.; 0047).
Regarding claim 25, Ion-Ferguson suggest all the limitations and motivation of claim 21, as discussed above. Ion also suggests location in which the sun is likely to be positioned behind an object from a perspective of the image capture device (the sun is likely to be positioned behind an object; 0051 and Fig. 4: scene 400 can include a light source (e.g., sun 402)...Other objects can also be in scene 400, for example, trees, vehicles, bridges, tunnels, traffic signs, traffic lights, roadway markings, street lamps, people, animals, or any other object that can be detected in a vehicle vision system.) Additionally, Ferguson suggests the sun is likely to be positioned behind an object from a perspective of the image capture device (Figs. 2A-B).
Regarding claim 26, Ion-Ferguson suggest all the limitations and motivation of claim 25, as discussed above. Ferguson also suggests wherein the object is a traffic signal (Figs. 2A-B).
Regarding claim 31, Ion-Ferguson suggest all the limitations and motivation of claim 21, as discussed above. Ion also suggests wherein the light-control feature comprises a light-control device having adjustable light transmission properties (adjusting the one or more light blocking elements can include adjusting an opacity of an electrochromic filter; 0020).
Regarding claim 32, Ion-Ferguson suggest all the limitations and motivation of claim 31, as discussed above. Ion also suggests wherein the light-control device is an electrochromic device (adjusting the one or more light blocking elements can include adjusting an opacity of an electrochromic filter; 0020).
Regarding claim 33, Ion discloses a vehicle (vehicle; 0037 and Fig. 7) comprising:
an image capture device (FIG. 1 illustrates camera 100);
a light-control feature configured to adjust an extent of external light encountered by the image capture device (Camera 100 can include one or more light blocking elements; 0037); and
a computing system configured to perform operations comprising (ECU 134 can be coupled to a central processing unit (CPU) 300 [i.e., a computing system]; 0050; Fig. 3):
detecting a trigger (image information of step 904; Fig. 9) to adjust the light-control feature ([0060] at step 904, the captured image can be analyzed. For example, an image can be analyzed by ECU 134 and/or CPU 300. In some embodiments, image information, for example, light intensity and light direction/angle, can be analyzed. In some embodiments, at step 906, one or more light blocking elements can be adjusted. For example, one or more internal baffles 110, external baffle 112, and/or filter element 114 can be adjusted based on the image analysis);
in response to detecting the trigger, making an adjustment of the light-control feature to reduce the extent of external light encountered by the image capture device (ECU 134 can actuate one or more of the actuators 120 of the light blocking elements to regulate the light reaching image sensor 130; ¶0047 and Fig. 9); and
operating the vehicle based at least on image data generated by the image capture device (In some embodiments, upon analyzing the image at step 904, a vehicle action can be taken at step 908. For example, the vehicle can brake, accelerate, and/or turn; 0062 and Fig. 9 and 37),
wherein making the adjustment comprises making a predetermined adjustment of the light-control feature to cause quality of image data generated by the image capture device to be higher than a threshold quality ([0053] For example, internal baffles 110, external baffle 112, and/or filter element 114 can be adjusted by the respective actuators 120 such that a portion of direct light from sun 402 does not reach image sensor 130 [i.e., a predetermined adjustment of the light-control feature, since, by design, it “predetermines” it needs to block the sun by moving the element]. This can reduce glare in the captured image such that a more accurate image [i.e., higher than a threshold quality] of the remaining surroundings can be captured by camera 100; and [0055] For example, blocked portion 510A can be darker (i.e., more opaque) than blocked portion 510B. In some embodiments, the darker blocked portion 510A can be closer to the area of the scene 500 that is intended to be blocked, for example, the bright light of sun 502. In some embodiments, the transition from blocked portions 510A and 510B can be a gradient [i.e., predetermined]. Because blocked portion 510B is further from the direct light source of sun 502, it may not need to be as dark as blocked portion 510A and, therefore, some of the light from portion 510B can reach image sensor 130 of camera 100. Also, [0044 and 0060]).
However, Ion does not explicitly disclose a location trigger, wherein detecting the location trigger comprises determining that a current location of the vehicle corresponds to a designated location; and a computing system configured to perform operations comprising operating the vehicle.
Ferguson suggests a location trigger, wherein detecting the location trigger comprises determining that a current location of the vehicle corresponds to a designated location ([0051] and Fig. 2B As shown in FIG. 3, at block 302, a determination [i.e., a location trigger] may be made, by the vehicle and/or a server, whether the vehicle is approaching a traffic signal [i.e., designated location]. For instance, the determination may be made based on a location of the vehicle [i.e., current location] in relation to a known map having locations of traffic signals); and a computing system configured to perform operations comprising operating the vehicle (Fig. 3 step 310). 
Therefore, it would have been obvious at the time the invention was filed to substitute the light detection trigger of Ion, with the location trigger as suggested by Ferguson. The motivation would be to determine whether the clarity of an image of the area 204B may be affected by lighting conditions. Ferguson at ¶0048.
Regarding claim 34, Ion-Ferguson suggest all the limitations and motivation of claim 33, as discussed above. Ferguson also suggests wherein the computer system has access to a list of designated locations (a known map having locations of traffic signals [i.e., designated locations]; 0051), wherein the designated location corresponds to one of the designated locations on the list of designated locations (a traffic signal [i.e., designated location]; 0051).
Regarding claim 35, Ion-Ferguson suggest all the limitations and motivation of claim 33, as discussed above. Ion also suggests wherein the designated location corresponds to an intersection (tall office buildings surrounding an intersection could prevent most forms of glare from affecting visibility in the intersection; 0026), and wherein detecting the location trigger comprises determining that the location of the vehicle corresponds to the intersection (ECU 134 can employ detection algorithms for objects, for example, trees, vehicles, traffic signals [i.e., an intersection], etc.; 0047).
Regarding claim 37, Ion-Ferguson suggest all the limitations and motivation of claim 33, as discussed above. Ion also suggests location in which the sun is likely to be positioned behind an object from a perspective of the image capture device (the sun is likely to be positioned behind an object; 0051 and Fig. 4: scene 400 can include a light source (e.g., sun 402)...Other objects can also be in scene 400, for example, trees, vehicles, bridges, tunnels, traffic signs, traffic lights, roadway markings, street lamps, people, animals, or any other object that can be detected in a vehicle vision system.) Additionally, Ferguson suggests the sun is likely to be positioned behind an object from a perspective of the image capture device (Figs. 2A-B).
Regarding claim 39, Ion-Ferguson suggest all the limitations and motivation of claim 33, as discussed above. Ion also suggests wherein the light-control feature comprises a light-control device having adjustable light transmission properties (adjusting the one or more light blocking elements can include adjusting an opacity of an electrochromic filter; 0020).
Regarding claim 40, Ion-Ferguson suggest all the limitations and motivation of claim 39, as discussed above. Ion also suggests wherein the light-control device is an electrochromic device (adjusting the one or more light blocking elements can include adjusting an opacity of an electrochromic filter; 0020).
Regarding claim 41, Ion-Ferguson suggest all the limitations and motivation of claim 21, as discussed above. Ion also suggests wherein making the predetermined adjustment of the light-control feature comprising adjusting the light-control feature to reduce at least one of blooming and saturation ([0004] In some embodiments, the image information can include light intensity [i.e., saturation] and/or light angle. In some embodiments, the light blocking element can be configured to regulate light received at the image sensor.)
Regarding claim 42, Ion-Ferguson suggest all the limitations and motivation of claim 21, as discussed above. Ion also suggests capturing a plurality of images during the adjustment ([0054] In some embodiments, the light blocking elements can be continuously adjusted in response to the changing light conditions in the captured scene 400 and Fig. 9 showing a continuous loop of imaging and adjustment).

Claims 27-30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ion- Ferguson, and further in view of Wada et al., (U.S. Patent Application Publication No. 2017/0115480 A1), hereinafter (“Wada”).
Regarding claim 27, Ion-Ferguson suggest all the limitations and motivation of claim 21, as discussed above. However, Ion-Ferguson do not explicitly disclose wherein the light-control feature comprises a wiper.
Wada suggests wherein the light-control feature comprises a wiper (wiper 41 can block, for example, sunlight that is incident from an obliquely upward side of illumination device 59 side to camera front glass 33; 0065).
Therefore, it would have been obvious at the time the invention was filed to incorporate the light controlling method of Ion-Ferguson, with the wiper as suggested by Wada. The motivation would be to block the sun from the camera. Wada at ¶0065.
Regarding claim 28, Ion-Ferguson, further in view of Wada, hereinafter (“Ion-Ferguson-Wada”), suggest all the limitations and motivation of claim 27, as discussed above. Wada also suggests wherein making the adjustment of the light-control feature to reduce the extent of external light encountered by the image capture device comprises: adjusting a position of the wiper relative to a field of view of the image capture device and relative to a light source (During the non-illumination period of illumination device 59, wiper 41 may be disposed between camera front glass 33 and illumination device 59. In this case, wiper 41 can block, for example, sunlight that is incident from an obliquely upward side of illumination device 59 side to camera front glass 33 as a substitute of removed side surface light-shielding plate 55; 0065).
Regarding claim 29, Ion-Ferguson-Wada suggest all the limitations and motivation of claim 28, as discussed above. Wada also suggests wherein adjusting the position of the wiper comprises adjusting the position of the wiper to block at least a portion of the light source in the field of view of the image capture device (During the non-illumination period of illumination device 59, wiper 41 may be disposed between camera front glass 33 and illumination device 59. In this case, wiper 41 can block, for example, sunlight that is incident from an obliquely upward side of illumination device 59 side to camera front glass 33 as a substitute of removed side surface light-shielding plate 55; 0065).
Regarding claim 30, Ion-Ferguson-Wada suggest all the limitations and motivation of claim 28, as discussed above. Wada also suggests wherein the light source is the sun (wiper 41 can block, for example, sunlight; 0065).
Regarding claim 38, Ion-Ferguson suggest all the limitations and motivation of claim 33, as discussed above. However, Ion-Ferguson do not explicitly disclose wherein the light-control feature comprises a wiper.
Wada suggests wherein the light-control feature comprises a wiper (wiper 41 can block, for example, sunlight that is incident from an obliquely upward side of illumination device 59 side to camera front glass 33; 0065).
Therefore, it would have been obvious at the time the invention was filed to incorporate the light controlling vehicle of Ion-Ferguson, with the wiper as suggested by Wada. The motivation would be to block the sun from the camera. Wada at ¶0065.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki, US-20070222252A1 suggests [0053] The CPU 21 outputs a control signal for immediately arranging the sun visor body 10 at the retracted position P1 when detecting incident light having an incident intensity in the low illuminance range A1 (retracting processing S200 shown in FIG. 5). When detecting incident light having an incident intensity in the high illuminance range A2, the CPU 21 outputs a control signal for moving the sun visor body 10 to a target position that is set based on the incident angle .theta. of the incident light (high illumination light blocking processing S300 shown in FIG. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/Alison Slater/Primary Examiner, Art Unit 2487